DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrens  20180030793 in view of  Havinga 20070125551.
Referring to claim 1, Behrens discloses (see fig. 1)  a coiled tubing unit comprising: a tubing reel (104); and an injector (111) operably connected to the tubing guide; wherein the injector is configured to move toward or away from the tubing reel while moving the coiled tubing into the injector (see paragraph 0026, injector can be shifted), and the injector lays on a trailer (100). Behrens does not disclose a tubing guide.  Havinga teaches it is well known in the art to have a tubing guide (20) attached to a injector (36) to guide coiled tubing from reel to injector (see paragraph 0026). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the unit disclosed by Behrens  to have a tubing guide in view of the teachings of Havinga because it is well known in the art to have a tubing guide attached to a injector  to guide coiled tubing from reel to injector.
Referring to claim 2, Behrens discloses the injector is configured to move mechanically, hydraulically, electrically (see paragraph 0025).
Referring to claim 10, Behrens discloses the injector is configured to move on any axis relative to the tubing reel  (see paragraph 0023,0025 and 0026, the injector can be shifted vertically, horizontally or tilted).
Referring to claim 11, Havinga discloses wherein the injector is configured to be moved by an operator at a remote location (the hydraulic system can be actuated by a control valve which can be operated from a remote location.

Claim(s) 3-5 and  8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrens  20180030793 in view of  Havinga 20070125551 and Korach et al. 20120103633.
Referring to claim 3, Behrens discloses  a method of stabbing coiled tubing from a coiled tubing unit comprising: providing coiled tubing  from a tubing reel (104) into an injector wherein the injector is moved toward or away from the tubing reel (see paragraph 0026) and providing a trailer (100) wherein the injector lays on the trailer. Behrens does not disclose a guide or the injector is moved toward or away from the tubing reel  while moving the coiled tubing into the injector. Havinga teaches it is well known in the art to have a tubing guide (20) attached to a injector (36) to guide coiled tubing from reel to injector (see paragraph 0026).  Korach teaches moving injector back and forth from a reel in order to  maintain proper angle and tension between the injector and the reel (see paragraph 0032). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Behrens  to have a tubing guide and having the injector  move toward or away from the tubing reel  while moving the coiled tubing into the injector  in view of the teachings of Havinga  and Korach because it is well known in the art to have a tubing guide attached to a injector  to guide coiled tubing from reel to injector and in order to  maintain proper angle and tension between the injector and the reel .
Referring to claim 4, Behrens does disclose the injector is moved upward or downward in relation to the tubing reel  ( paragraph 0023) but does not disclose the injector is moved while moving the coiled tubing into the injector. However, as it would be advantageous to move the injector in any direction as needed to maintain the proper angle and tension as needed between the injector and the reel, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the method disclosed by Behrens, as modified by Havinga and Korach  to have the injector  move upward or downward from the tubing reel  while moving the coiled tubing into the injector.
Referring to claim 5, Behrens does disclose the injector is moved in any direction relative to the tubing reel while moving the coiled tubing into the injector (see paragraph 0023,0025 and 0026, the injector can be shifted vertically, horizontally or tilted) but does not disclose the injector is moved while moving the coiled tubing into the injector. However, as it would be advantageous to move the injector in any direction as needed to maintain the proper angle and tension as needed between the injector and the reel, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the method disclosed by Behrens, as modified by Havinga and Korach  to have the injector is moved in any direction relative to the tubing reel while moving the coiled tubing into the injector.
Referring to claim 8, Behrens discloses an angle of the coiled tubing relative to the injector is changed in the absence of a crane ( the injector can be raised, see paragraph 0023 without a crane).
Referring to claim 9, Behrens discloses an angle of the coiled tubing relative to the injector is changed in the absence of tilting the injector (see paragraph 0023, the injector can be raised vertically without tilting the injector which would change an angle of the coiled tubing)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrens  20180030793 in view of  Havinga 20070125551, as applied to claim 1 and further  in view of Wasterval 5575332 .
Referring to claim 6, Behrens does not disclose a counter.  Wasterval teaches a counter that counts the amount of tubing deployed is well known in the art (see fig. 1, at 18 and col. 2, lines 30-33). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the unit disclosed by Behrens , as modified by Havinga, to have a counter that counts the amount of tubing deployed  in to the well head in view of the teachings of Waterval because a counter that counts the amount of tubing deployed is well known in the art is well known in the art.

Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrens  20180030793 in view of  Havinga 20070125551 and Korach et al. 20120103633, as applied to claim 3 and further  in view of Wasterval 5575332 .
Referring to claim 7, Behrens does not disclose a counter.  Wasterval teaches a counter that counts the amount of tubing deployed is well known in the art (see fig. 1, at 18 and col. 2, lines 30-33). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the unit disclosed by Behrens, as modified by Havinga and Korach, to have a counter that counts the amount of tubing deployed  in to the well head in view of the teachings of Waterval because a counter that counts the amount of tubing deployed is well known in the art is well known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672